Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.    Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0264577 (Suzuki et al.) JP’883”) (cited in the 5/28/2021 IDS).
Regarding claim 1, Figs. 1 -7c of Suzuki show a feeding device (Fig. 1) comprising:
a suction feeding unit (Fig. 2) having a suction feeding belt (63) for feeding a sheet on a feeding table (31) along a feeding path in a suction state, and a belt drive unit (e.g., M2A) for moving said suction feeding belt (63);
a skew detection sensor (PS2A and PS2B) that is provided in said feeding path in a downstream of said suction feeding unit (Fig. 2), the skew detection sensor (PS2A and PS2B) being configured to detect a presence or absence of a skewed state of said sheet; and
a control unit (Fig. 6} for controlling said belt drive unit (M2A), 
wherein said control unit (Fig. 8) controls said belt drive unit (M2A) so as to execute a first operation of moving said suction feeding belt (83) in a feeding direction at a first speed by a belt feeding amount capable of feeding said sheet from an original feeding start position (upper surface of element 31) at said feeding table (31) to said skew detection sensor (PS2A and PS2B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation and where a front end of the sheet abuts against a front end restriction surface of a front stopper (32) provided on the feeding table (31).  See, e.g., Fig. 3 and numbered paragraphs [0063] and [0064].  Figure 3 shows the front edge of the stack of sheets restricted at all times even when the sheet P is made to float up by blowing air as described later.”  (emphasis added).  In other words, sheet side edge restricting members 71 and trailing edge restricting member 33 position the sheets at this original feeding start position against stopper 32 even during floating of sheets at the start of feeding of the sheets.  Suzuki also teaches a skew control in Figs. 7a-7c for correcting the detected skew of each sheet.  Suzuki discloses most of the limitations of claim 1 including the control unit (Fig. 8), but does not explicitly teach that the control unit (Fig. 6), if the skewed state of the sheet is detected by the skew detection sensor, controls the belt drive unit so as to execute a reverse feeding of feeding the sheet detected as being in the skewed state up to the feeding start position (at surface of element 31) at the feeding table in a reverse feeding direction opposite to the feeding direction by moving the suction feeding belt in the reverse feeding direction by a belt reverse feeding amount capable of feeding the sheet detected as being in the skewed state up to the original feeding start position (at  surface of element 31) at the feeding fable (31), as claimed.  
JP’883 teaches that it is well known in the art to provide a feeding device (Fig. 4) with control unit (Fig. 2) for controlling a drive unit (8), wherein the control unit (Fig. 2) controls the drive unit (8) so as to execute a first operation of moving a sheet feeder (4) in a feeding direction at a first speed by a feeding amount capable of feeding a sheet from an original feeding start position (numbered paragraph [0021] of the machine JP’883) at a feeding table (7) to a skew detection sensor (11A and 11B), wherein the original feeding start position is where the sheet is positioned before it is fed during the first feeding operation, and the control unit (Fig. 2), if a skewed state of the sheet is detected by the skew detection sensor (11A and 11B), controls the drive unit (8) so as to execute a reverse feeding of the sheet detected as being in the skewed state up to the original feeding start position at the feeding table (7) in a reverse feeding direction opposite to the feeding direction by moving the sheet feeder (4) in the reverse feeding direction by a reverse feeding amount capable of feeding the sheet detected as being in the skewed state up to the original feeding start position (numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883) at the feeding table (7), for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing.  See, e.g., numbered paragraph [0007] of the machine translation of JP’883.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to operate the skew correction arrangement of Suzuki in reverse, for the purpose of preventing a recording medium from being wasted due to miss-feed of such recording medium during printing, as taught by JP’883.  Numbered paragraphs [0009], [0016], [0022] and [0023] of the machine translation of JP’883 explicitly teach that the sheet is returned to the “original sheet feeding position”, as claimed.  All of the limitations of claim 1 are met by the cited combination of references. 
Regarding claim 2, Figs. 1 -4 of JP’883 show that the control unit (Fig. 2) controls the drive unit (8) to repeat the first operation after executing the reverse feeding or so as to repeat a second operation of moving the sheet feeder (4) in the feeding Suzuki apparatus would be operated in the same manner according to the teachings of JP’883.
Response to Arguments
4.	Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
Applicant argues
Suzuki only discloses that when a skewed sheet is detected by the skew detection sensor (PS2A, PS2B), the two suction feeding belts (63) are fed in the feeding direction independently of each other based on the difference in the detection timing. In other words, Suzuki does not teach or suggest the reverse feeding set forth in claim 1.  Although Suzuki describes a “sheet leading edge restricting member 32,” Suzuki neither discloses nor suggests that the sheet leading edge restricting member 32 functions as the original feeding start position in the reverse feeding.
The Office Action attempts to overcome this distinction by relying on JP ’883, which teaches reverse feeding to “an original position’. However, there is no teaching in JP883 of defining the original feeding position with the now claimed “front end restriction surface of a front stopper provided on said feeding table”.
Accordingly, none of the applied art teaches reverse feeding the sheet to an original feeding position where a front end of said sheet abuts against a front end restriction surface of a front stopper provided on said feeding table. The now claimed feeding device defines a more precise location of the original feeding start position.
disagrees with this argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Figure 3 of Suzuki shows the front edge of a stack of sheets pushed against a front end restriction surface of front stopper 32 by a trailing edge restricting member 33, and numbered paragraph [0064] explicitly states that “The sheet side edge restricting members 71 and the sheet trailing edge restricting member 33 are provided with a height and shape so that the sheet P can be restricted at all times even when the sheet P is made to float up by blowing air as described later.”  (emphasis added).  In other words, sheet side edge restricting members 71 and trailing edge restricting member 33 position the sheets at the original feeding start position against stopper 32 even during the start of feeding of the sheets.  
JP’883 explicitly teaches reverse feeding of the sheet detected as being in the skewed state up to the original feeding start position (i.e., “original sheet feeding position” in numbered paragraphs [0009], [0016], [0022] and [0023] of JP’883).  Thus, operating the Suzuki apparatus, in a manner as taught by JP’883, results in the reverse feeding of the sheet up to the original feeding start position (i.e., the original feeding start position shown in Fig. 3 of Suzuki with the sheet in contact with the front end restriction surface of front stopper 32).  Thus, all of the limitations of claim 1 are met by Suzuki in view of JP’883.  
The rejections of claim 2 are also outlined above.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653